.   -




                 OFFICE   OF THE      ATTORNEY         GENERAL    OF TEXAS
                                            AUSTIN




        Hon. C. ii.Xoaver
        County Auditor
        h'aaogdooheaCounty
        Maoogdoohes, Texas
        War   Sir:




        of February 14, 1939; in whi
        of this i)epwtment on whether
        the Commiaaloners' Co
        of the seswwor-colle                                     doohes county
        out ,br the Oeneral B


                                                         at the asaekwor-
                                                         eives a ealory aa

                                                    f Article 3899, i?evieed
                                                , providm iiipart that:
                                            d in this act where
                                             com?eneation for hie

              all reason      xpeneee nsoesoary in the pro-
              par au& legal oonduot of his Office, premium
              on 0rriOid~8   bonds.     .   .   .n.

                  Paragraph 2 or sec.           b of   2etiole 38ij9,yrovidsv
        in part that:
                   "Xi.1euoh approved cltitisand'acoounts
              skill be ljeidfrom the Offloer's Saltry Fund
~fon.    a.   E.   Weaver,   February       27, 1939, Pam       2



        unlur othehlmo provided hareln."
             Th0z-ml& a0 other 8tabutory authority r0r
        th e~B YUW& ir rlwh lw    or l-m. ~hbh OOIW~-
        tUt0 the lub lat Oi YOU? IIQUIX~ Uid it 18, thy-
        ran, tha-0pL         on or   thi8    xhpuam0nt    end you arm
        lo advised thnt the pro&m               on tJm   bond   of    the
        lumor-oolleotor    of kur          bo  hall
                                                id b lo o o r -
        danoarfth Oh8 tbru and prorialon8 o5"Artielm 3699,
        Berind oiril stata*u or Tuu,      1925, out or +A8
        Orfioar’ m salary Fund and notiout or the Gonorm
        ROVUW FUUd Or IOOr 09tllllJ.
                                                  Vary truly        your8

                                               ATTOmmYOEwrHALOF 2x&u

                                               By     (s) Lloyd AmWrong
                                                                Aasilrknt